People v Drumgoole (2018 NY Slip Op 01739)





People v Drumgoole


2018 NY Slip Op 01739


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


219 KA 15-01731

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vANTHONY DRUMGOOLE, DEFENDANT-APPELLANT. 


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O'BRIEN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Joanne M. Winslow, J.), rendered August 26, 2014. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree (four counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court